988 F.2d 123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joaquin GIRALDO, aka, Wilson Munoz, Guillermo, Defendant-Appellant.
No. 91-50232.
United States Court of Appeals, Ninth Circuit.
Submitted March 2, 1993.*Decided March 9, 1993.

Appeal from the United States District Court for the Central District of California;  No. CR-90-0790-JGD, John G. Davies, District Judge, Presiding.
C.D.Cal.
AFFIRMED.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Giraldo argues the government failed to comply with the parental notice requirements of the Federal Juvenile Delinquency Act (FJDA).  18 U.S.C. §§ 5031, 5032.   After five hearings held over the course of two months, the district court found that Giraldo was an adult at the time of the offense.   Giraldo does not challenge this finding on appeal.   Because Giraldo was an adult, the notice requirements of the FJDA do not apply to him.


3
We note from the record that Giraldo's counsel may have had a conflict of interest that prevented him from independently advising Giraldo regarding cooperation with the government.   Because Giraldo has not pressed this issue on appeal, we do not address it.


4
Affirmed.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3